DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander (US 2014/0288687) in view of Menzel (US 2010/0261453).
Regarding claim 1, Mailander teaches a safety device (fig. 1: 2) with a safety switch (fig. 1: 7, 10)  and at least one actuator (fig. 1: 14), wherein when the actuator 
However, Mailander does not explicitly teach characterized in that the actuator is additionally designed for configuring the safety switch in that a configuration signal is transmissible from the actuator to the safety switch.
Menzel teaches methods for updating credentials capable of authorization to an RFID reader. Such methods include providing a cellular telephone that includes a memory, a cellular telephone interface, and an nfc interface. An access is received via the cellular telephone interface, and is stored to the memory. Communication with an RFID reader is initiated via the nfc interface, and the access update is provided to the RFID reader for authorization, (see figure 1a, abstract and par. [0003], [0006] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Menzel into the safety device of Mailander in order to provide radio frequency identification (RFID) readers, 
Regarding claim 2, furthermore Mailansder discloses the safety device, characterized in that the safety switch and the actuator have data transmission means by means of which, when the actuator is arranged within the response range of the safety switch, data can be wirelessly transmitted between them, (see par. [0042], the locking insert 14 interacts with the detection device 10 in an electrically contactless manner, for example with a reading head of the detection device 10, which may be constructed such that it is identical to the reading head 12 of the device for monitoring the safety device 2).
Regarding claim 3, the combination of Mailander and Menzel teach the safety device, further Menzel teaches characterized in that the actuator has a transponder and the safety switch has an RFID reading unit, (see par. [0006] and [0032]; updating credentials capable of authorization to an RFID reader).
Regarding claim 4, furthermore Mailander discloses the safety device, characterized in that a data code is transmitted from the actuator to the safety switch, wherein a preset characteristic of the data code constitutes the configuration signal, (see par. [0016], [0021] and [0044]; when the locking insert is inserted, the data of the locking insert, in particular the data in memory, are read out by the detection device and checked for validity. If the inserted locking insert is recognized as valid, the apparatus can provide the enabling signal).
Regarding claim 9, furthermore Mailander discloses the safety device, characterized in that, during a working operation of the safety switch, with an actuator it 
Regarding claim 10, furthermore Mailander discloses the safety device, characterized in that in a configuration mode of the safety switch, it can be configured by means of an actuator, (see par. [0028] and claim 13; the locking insert must be operatively connected to the detection device in order to select the appropriate mode of operation. To this end, the locking insert may also interact with additional detection devices of the same apparatus or with additional detection devices of additional apparatuses. For example, the locking insert may simply function as a locking insert in the case of the one apparatus, whereas that locking insert may also, or only, function as a switch for selecting a mode of operation in the case of an additional device and, for example, may enable or switch on a set-up mode for the machine).
Regarding claim 11, furthermore Mailander discloses the safety device, characterized in that after a factory reset, during a commissioning or after a switching-on operation, the safety switch enters the configuration mode, (see par. [0016], [0021], [0028] and [0044]; when the locking insert is inserted, the data of the locking insert, in particular the data in memory, are read out by the detection device and checked for 
Regarding claim 12, furthermore Mailander discloses the safety device, characterized in that the safety switch enters the configuration mode for a preset time interval, (see par. [0028-0029] and [0048]).
Regarding claim 13, furthermore Mailander discloses the safety device, characterized in that the safety switch has an arrangement of safety outputs, wherein the releasing of a function of the safety switch consists of a switching-on of safety outputs, (see par. [0014] and [0024]; signal processing and the output of the signal to the apparatus, in particular the detection device, are carried out in accordance with the applicable safety regulations and safety standards. Thus, for example, signal processing may be carried out redundantly via dual channels and/or the output of a signal by the detection device to the apparatus may be carried out via dual channels. If only one of the two channels signals that no operative connection exists between the detection device and the locking insert, no enabling signal is provided).
Regarding claim 14, furthermore Mailander discloses the safety device, characterized in that a safety switch with latching or guard locking is provided and that different functions of the latching or guard locking are configurable, (see par. [0018] and [0039]; the actuator 8 has a transponder 20, which can interact with the switch head 12 in an electrically contactless manner, which switch head has a reading coil. Interaction is thereby only possible when the safety device 2 is closed. When closing the safety device 2 a switching element is closed by the interaction between the actuator 8 and the switch head 12 for example, and an enabling signal is thereby provided for the .
5.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander (US 2014/0288687) in view of Menzel (US 2010/0261453) and further in view of Veil (US 2003/0058602).
	Regarding claim 5, the combination of Mailander and Menzel teach the safety device, but Mailander and Menzel do not explicitly teach characterized in that multiple actuators are assigned to the safety switch.
Veil teaches a module arrangement of safety switching devices. The arrangement comprises a plurality of input modules each for processing input signals from a safety transmitter and each for generating output signals. It further comprises at least two output modules each for driving an actuator responsive to the output signals, (see figure 1, abstract and par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Veil into the safety device of Mailander and Menzel in order to provide a safety switching device module arrangement for driving at least one actuator in response to a safety switching event represented by a safety transmitter.
Regarding claim 6, further Veil discloses the safety device, characterized in that multiple identical actuators are assigned to the safety switch, (see figure 1: actuators 21).
Regarding claim 7, further Veil discloses the safety device, characterized in that actuators are assigned to the safety switch in which actuators different configuration 
Regarding claim 8, further Veil discloses the safety device, characterized in that following a configuration of the safety switch with a first actuator all other actuators with configurations differing from this are rendered inoperative, (see par. [0009] and [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836